

Exhibit 10.3




2020-2022 Performance-Based Restricted Stock Units
Terms and Conditions
2018 Equity and Incentive Compensation Plan




1.    Grant of Performance-Based Restricted Stock Units. Macy’s, Inc. (the
“Company”) has granted to Grantee as of the grant date (“Date of Grant”) that
“Target” number Performance-Based Restricted Stock Units (“Performance Units”)
as shown on the Performance-Based Restricted Stock Unit Award Letter (“Award
Letter”) to which these Terms and Conditions apply, subject to the terms,
conditions and restrictions set forth herein and in the Macy’s, Inc. 2018 Equity
and Incentive Compensation Plan (the “Plan”). These Terms and Conditions and the
Award Letter together constitute an Evidence of Award, as defined in the Plan.
Subject to Section 11 of the Plan, each Performance Unit represents the right to
receive one share of common stock of the Company (“Common Stock”).


2.    Performance Period. The Performance Period shall commence on the Date of
Grant (the “Commencement Date”) and, except as otherwise provided in these Terms
and Conditions, will expire in full on January 28, 2023 (the “Performance
Period”). For the sake of clarity, if a Change in Control occurs, the
Performance Period will end on the date of a Change in Control and the
Performance Units will convert to time-based restricted stock units in
accordance with Section 4(c) below.


3.    Normal Vesting of Performance Units.
         (a) The actual number of Performance Units that may be earned and
become nonforfeitable is based on achieving the targeted level of the Company’s
relative Total Shareholder Return (“TSR”) goals for the Performance Period (the
“Performance Goal”), as set forth in the following schedule.


RELATIVE TSR SCHEDULE

  Relative TSR (100.0%)
Performance Level*
 3-year TSR vs. Peer Group**Vesting PercentageOutstanding ≥70%150%60% to
<70%125%Target 45% to <60%100%35% to <45%75%Threshold 25% to <35%50%Below
Threshold <25%0%

        * Straight-line interpolation will apply to performance levels between
the ones shown above.
        ** Peer group are companies in the S&P Retail Select Index as of the
Date of Grant. Companies added to the Index during the Performance Period will
not be included.


          (i) TSR will be calculated on a compound annualized basis over the
Performance Period.


          (ii) TSR is defined as the change in the value of the Common Stock
from the Date of Grant through January 28, 2023, taking into account both stock
price appreciation and the reinvestment of dividends. The beginning and ending
stock prices will be based on a 20-day average stock price.


Performance-Based RSU Terms and Conditions
CMD Purview July 2020
        1

--------------------------------------------------------------------------------



          (iii) Dividends will be reinvested at the closing price on the “ex
dividend” date. The beginning and ending prices used in the total return
calculation will be adjusted for special cash dividends, stock splits and
spin-offs.


          (iv) Relative TSR is the percentile rank of the Company’s TSR compared
to the TSR of the peer group over the Performance Period. If any of the
companies in the peer group as of the first day of the Performance Period do not
remain in the peer group through the last day of the Performance Period,
treatment will be as follows:


(A)Companies that are no longer publicly traded due to acquisition shall be
excluded from the relative TSR calculation.
(B)Companies that are no longer publicly traded due to merger shall be either
(i) excluded from the relative TSR calculation if it is not the surviving
company following the merger or (ii) included in the calculation if it is the
surviving company following the merger with another index or non-index company.
(C)Companies that are no longer publicly traded due to bankruptcy shall be
included in the relative TSR calculation by force ranking at the bottom of the
Index.


          (v) If absolute TSR for the Performance Period is negative, the
Vesting Percentage will be capped at Target. Maximum payout will be capped at
400% of Target number of Performance Units multiplied by the closing price of
the Common Stock on the Date of Grant.


         (b) In all cases the Compensation Committee shall certify whether the
Company has achieved the specified levels of relative TSR as soon as
administratively feasible following the end of the Performance Period. For
purposes of these Terms and Conditions and the Award Letter, “Performance
Vesting Date” means the later of (1) the last day of the Performance Period and
(2) the date on which the Compensation Committee certifies the levels of
achievement of the applicable Performance Goals.


         (c) From time to time, the Company may adopt accounting standards,
consistent with GAAP, which may impact the performance measures used in the
Macy’s, Inc. Senior Executive Compensation Plan. If this occurs and the adoption
of such standards was not included in the financial plans used to develop the
performance ranges (outstanding, target, threshold and below threshold) for each
measure, then actual performance results shall be adjusted to exclude the impact
of the adoption of the accounting standards.


4.  Forfeiture of Performance Units.


         (a) Termination of Employment. Except as the Board may determine on a
case-by-case basis or as provided below, all unvested Performance Units shall be
forfeited if Grantee ceases to be continuously employed by the Company at any
time prior to the end of the Performance Period. The continuous employment of
Grantee shall not be deemed to have been interrupted by reason of the transfer
of Grantee’s employment among the Company and its subsidiaries, divisions or
affiliates or a leave of absence approved by the Company. In the event of a
termination for Cause (as defined in Section 18), all unvested Performance Units
shall be immediately forfeited.


         (b) Death, Disability, Retirement or Involuntary Termination. Except as
the Board may determine on a case-by-case basis:


          (i) If the Performance Units have not been converted pursuant to
Section 4(c)(i) or (ii) below, in the event Grantee retires at least six months
after the Date of Grant, on or after age 62 with at least five years of vesting
service (“Retirement”), and complies with the provisions of
Performance-Based RSU Terms and Conditions
CMD Purview July 2020
        2

--------------------------------------------------------------------------------



Section 4(d) below, then on the Performance Vesting Date, a pro rata portion of
the percentage of Performance Units that become vested as determined under
Section 3 above will vest (i.e., prorated from the Commencement Date through the
date of Retirement based on the number of completed months of service during the
Performance Period divided by 31). If the Performance Units have been converted
pursuant to Section 4(c)(i) or (ii) below on or before the last day of the
Performance Period and Grantee is a Retirement Eligible Grantee on or before the
last day of the Performance Period, 100% of the Performance Units as so
converted will vest on the latter of the Change in Control and the date Grantee
becomes a Retirement-Eligible Grantee;


        (ii) If the Performance Units have not been converted pursuant to
Section 4(c)(i) or (ii) below, in the event Grantee dies or becomes Disabled
during the Performance Period, on the Performance Vesting Date, a pro rata
portion of the percentage of Performance Units that become vested as determined
under Section 3 will vest (i.e., prorated from the Commencement Date through the
date of death or Disability based on the number of completed months of service
during the Performance Period divided by 31). If the Performance Units have been
converted pursuant to Section 4(c)(i) or (ii) below and Grantee dies or becomes
Disabled on or before the last day of the Performance Period, 100% of the
Performance Units as so converted will vest on the latter of the Change in
Control and the date of death or Disability; and;
        (iii) If (A) the Performance Units have not been converted pursuant to
Section 4(c)(i) or (ii) below, (B) as of the Date of Grant, Grantee is a
participant in the Company’s Senior Executive Severance Plan, (C) Grantee’s
employment is terminated by the Company without Cause other than as described in
Section 4(c)(iii) (such termination, with respect to a Senior Executive
Severance Plan participant, an “Involuntary Termination”), and (D) Grantee
complies with the provisions of Section 4(d) below, then on the Performance
Vesting Date, a pro rata portion of the percentage of Performance Units that
become vested as determined under Section 3 above will vest (i.e., prorated from
the Commencement Date through the first anniversary of the date of termination
of employment based on the number of completed months of service during the
Performance Period plus the one-year period following termination of employment
divided by 31).
         (c) Change in Control. In the event of a Change in Control (as defined
in the Plan) prior to the last day of the Performance Period, Performance Units
will convert to time-based restricted stock units without proration for the
percentage of the Performance Period that has elapsed since the Commencement
Date, as follows:


          (i) If the Change in Control occurs prior to the 21-month anniversary
of the Commencement Date, then 100% of the Target award number of Performance
Units shall convert to time-based restricted stock units (plus an additional
number of shares of time-based restricted stock units representing the dividend
equivalents payable on that Target award number of Performance Units from the
Commencement Date to the date of the Change in Control);


          (ii) If the Change in Control occurs on or after the 21-month
anniversary of the Commencement Date, the conversion of Performance Units to
time-based restricted stock units (and the corresponding conversion of dividend
equivalents payable on those Performance Units to time-based restricted stock
units) will be based on the Company’s relative TSR as of the date of the Change
in Control.


          (iii) Except as set forth in Section 4(b)(i) or (ii) above,
Performance Units as converted pursuant to Section 4(c)(i) or (ii) above will
vest as follows:


           (A) If Performance Units as converted pursuant to Section 4(c)(i) or
(ii) above are not assumed or replaced by the acquiror/continuing entity on
terms deemed appropriate
Performance-Based RSU Terms and Conditions
CMD Purview July 2020
        3

--------------------------------------------------------------------------------



by the Compensation Committee, the Converted Units will vest on or immediately
prior to the closing of the Change in Control;


           (B) The Performance Units as converted pursuant to Section 4(c)(i) or
(ii) above will vest on the last day of the Performance Period (the “Normal
Vesting Date”), if vesting has not otherwise accelerated as provided pursuant to
Section 4(b)(i) or (ii) above or 4(c)(iii)(C) below; or


           (C) If, within the 24-month period following the Change in Control,
Grantee is terminated by the Company or the continuing entity without Cause or
if Grantee voluntarily terminates employment with Good Reason and is a
participant in the Company’s Change in Control Plan (a “Qualifying
Termination”), the Performance Units as converted pursuant to Section 4(c)(i) or
(ii) above will vest on the date of such Qualifying Termination.


         (d) Violation of Restrictive Covenants. All unvested Performance Units
shall be forfeited immediately upon the occurrence of any of the following
events. If there are no unvested Performance Units outstanding at the time a
restrictive covenant is violated, the Company may pursue other legal remedies.


          (i) Following voluntary or involuntary Retirement or Involuntary
Termination and prior to 12 [24 for CEO] months following Retirement or
Involuntary Termination, as applicable, Grantee renders personal services to a
Competing Business (as defined in Section 18) in any manner, including, without
limitation, as employee, agent, consultant, advisor, independent contractor,
proprietor, partner, officer, director, manager, owner, financer, joint venturer
or otherwise; or


          (ii) Following voluntary or involuntary Retirement or Involuntary
Termination and prior to 24 months following Retirement or Involuntary
Termination, Grantee directly or indirectly solicits or otherwise entices any of
the Company’s employees to resign from their employment with the Company,
whether individually or as a group; or


          (iii) At any time following voluntary or involuntary Retirement or
Involuntary Termination, Grantee discloses or provides to any third party, or
uses, modifies, copies or adapts any of the Company’s Confidential Information
(defined in Section 18).


An involuntary Retirement occurs when the employment of a Grantee who satisfies
the age and years of service criteria described in Section 4(b) above is
terminated by the Company without Cause (as defined in Section 18) or is
terminated by Grantee with Good Reason (as defined in Section 18) within the
24-month period following a Change in Control.


        5.    Dividend, Voting and Other Rights. Grantee shall have no rights of
a stockholder with respect to the Performance Units prior to the date on which
shares of Common Stock are issued in settlement thereof, including the right to
vote any of the Performance Units. An amount representing dividends payable on
shares of Common Stock with respect to the award of Performance Units on a
dividend record date shall be deemed reinvested in Common Stock and credited to
Grantee as restricted stock units (rounded to the nearest whole share) as of the
dividend payment date. The Performance Units are subject to adjustment to
prevent dilution or enlargement of the rights of Grantee that would otherwise
result from changes in the capital structure of the Company or from certain
corporate transactions or events as provided in Section 11 of the Plan. Any
restricted stock units or additional Performance Units credited to Grantee
pursuant to this Section 5, including by reason of any adjustments under Section
11 of the Plan, will be subject to the terms and restrictions (including
vesting) set forth in these Terms and Conditions.
Performance-Based RSU Terms and Conditions
CMD Purview July 2020
        4

--------------------------------------------------------------------------------





6.    Settlement of Performance Units. The Company shall issue or deliver to
Grantee a number of whole shares of unrestricted Common Stock equal to the
number of vested Performance Units (including any Performance Units as converted
pursuant to Section 4(c)(i) or (ii) above) and the related restricted stock
units attributed to any dividend equivalents on those Performance Units as soon
as practicable following either (i) the Performance Vesting Date or Normal
Vesting Date (as applicable), or (ii) if the Performance Units (including any
Performance Units as converted pursuant to Section 4(c)(i) or (ii) above) become
vested and earned or deemed vested and earned prior thereto upon an event
contemplated by Section 4(b) or 4(c)(iii), the date of such event, and in the
case of either clause (i) or (ii) of this Section 6, within the “short-term
deferral” period determined under Treasury Regulation Section 1.409A-1(b)(4),
with the applicable vesting date being referred to herein as the “Vesting Date.”
Such shares of unrestricted Common Stock shall be credited as book entry shares
to Grantee’s trading account. For the sake of clarity, the settlement and
payment of Performance Units (including any Performance Units as converted
pursuant to Section 4(c)(i) or (ii) above) and the related restricted stock
units attributed to any dividend equivalents on those Performance Units is
intended to comply with Treasury Regulation Section 1.409A-1(b)(4), and these
Terms and Conditions and the Award Letter will be construed and administered in
such a manner. As a result, notwithstanding any provision in these Terms and
Conditions and the Award Letter to the contrary, the settlement and payment of
Performance Units (including any Performance Units as converted pursuant to
Section 4(c)(i) or (ii) above) and the related restricted stock units attributed
to any dividend equivalents on those Performance Units will be made in all
events no later than the date that is the 15th day of the third calendar month
of the applicable year following the year in which the Performance Units
(including any Performance Units as converted pursuant to Section 4(c)(i) or
(ii) above) and the related restricted stock units attributed to any dividend
equivalents on those Performance Units are no longer subject to a “substantial
risk of forfeiture” within the meaning of Treasury Regulation Section
1.409A-1(d). In the event Performance Units (including any Performance Units as
converted pursuant to Section 4(c)(i) or (ii) above) and any related restricted
stock units attributed to any dividend equivalents on those Performance Units
are not earned or do not become vested, those Performance Units (including any
Performance Units as converted pursuant to Section 4(c)(i) or (ii) above) and
the related restricted stock units attributed to any dividend equivalents on
those Performance Units, shall be forfeited.


7.    Clawback. Any incentive-based compensation received by Grantee from the
Company hereunder or otherwise shall be subject to recovery by the Company in
the circumstances and manner provided in any Incentive-Based Compensation
Recovery Policy that may be adopted or implemented by the Company and in effect
from time to time on or after the date hereof, and Grantee shall effectuate any
such recovery at such time and in such manner as the Company may specify. For
purposes of these Terms and Conditions, the term “Incentive-Based Compensation
Recovery Policy” means any policy of the type contemplated by Section 10D of the
Securities Exchange Act of 1934, any rules or regulations of the Securities and
Exchange Commission adopted pursuant thereto, or any related rules or listing
standards of any national securities exchange or national securities association
applicable to the Company. Until the Company adopts an Incentive-Based
Compensation Recovery Policy, the following clawback provision shall apply:


In the event that, within three years of the end of the Performance Period and
settlement of vested Performance Units, the Company restates its financial
results with respect to the Company’s performance during the Performance Period
to correct a material error that the Compensation Committee determines is the
result of fraud or intentional misconduct, then the Compensation Committee, in
its discretion, may require Grantee to repay to the Company all income, if any,
derived from the Performance Units.


8.    No Employment Contract. Nothing contained in the Award Letter or these
Terms and Conditions shall confer upon Grantee any right with respect to
continued employment by the Company,
Performance-Based RSU Terms and Conditions
CMD Purview July 2020
        5

--------------------------------------------------------------------------------



or limit or affect the right of the Company to terminate the employment or
adjust the compensation of Grantee.


9.    Taxes and Withholding. If the Company is required to withhold any federal,
state, local or foreign tax in connection with the issuance or vesting of, or
other event triggering a tax obligation with respect to, any Performance Units
or the issuance of any unrestricted shares of Common Stock or other securities
following vesting pursuant to the Award Letter or these Terms and Conditions, it
shall be a condition to such vesting, issuance or event that Grantee pay or make
provisions that are satisfactory to the Company for payment of the tax. Unless
Grantee makes alternative arrangements satisfactory to the Company prior to the
vesting of the Performance Units or the issuance of shares of unrestricted
Common Stock or other event triggering a tax obligation, Grantee will satisfy
the statutory tax withholding obligations by providing for the sale of enough
shares to generate proceeds that will satisfy the withholding obligation or
surrendering to the Company a portion of the shares of Common Stock that are
issued or transferred to Grantee following the Vesting Date for credit against
the withholding obligation at the Market Value per Share of such shares on the
Vesting Date. In accordance with Section 16 of the Plan, in no event will the
fair market value of the shares of Common Stock to be withheld or delivered
pursuant to this Section 9 to satisfy applicable withholding taxes exceed
Grantee’s estimated tax obligations based on the maximum statutory tax rates in
the applicable taxing jurisdiction.


10.    Limitations on Transfer of Performance Units. The Performance Units may
not be transferred or assigned by Grantee until they vest other than (i) upon
death, by will or the laws of descent and distribution, (ii) pursuant to a
qualified domestic relations order or (iii) to a fully revocable trust to which
Grantee is treated as the owner for federal income tax purposes.


        11.    Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
that the Company shall not be obligated to issue any Performance Units or shares
of unrestricted Common Stock or other securities pursuant to the Award Letter
and these Terms and Conditions if the issuance thereof would result in a
violation of any such law.


12.    Relation to Other Benefits. Any economic or other benefit to Grantee
under the Award Letter and these Terms and Conditions shall not be taken into
account in determining any benefits to which Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company.


13.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to these Terms and Conditions to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall materially impair the rights
of Grantee under the Award Letter and these Terms and Conditions without
Grantee’s consent.


14.    Severability. In the event that any provisions of these Terms and
Conditions shall be invalidated for any reason by a court of competent
jurisdiction, the invalidated provision shall be deemed to be separable from the
other provisions hereof, and the remaining provisions hereof shall continue to
be valid and fully enforceable.


15.    Relation to Plan.


         (a) General. These Terms and Conditions are subject to the terms and
conditions of the Plan. In the event of any inconsistent provisions between
these Terms and Conditions and the Plan, the Plan shall govern. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan. All references in these Terms and Conditions to the Company shall
include, unless the context in which it is used suggests otherwise, its
subsidiaries, divisions and affiliates.
Performance-Based RSU Terms and Conditions
CMD Purview July 2020
        6

--------------------------------------------------------------------------------





         (b) Compliance with Section 409A of the Code. The Company and Grantee
acknowledge that, to the extent applicable, it is intended that the performance
units covered by these Terms and Conditions comply with the provisions of
Section 409A of the Code, and the Performance Units (including any Performance
Units as converted pursuant to Section 4(c)(i) or (ii) above) shall be
administered in a manner consistent with this intent. Any amendments made to
comply with Section 409A of the Code may be retroactive to the extent permitted
by Section 409A of the Code and may be made by the Company without the consent
of Grantee. In any case, Grantee shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed in connection with
these Terms and Conditions and the Award Letter (including any taxes and
penalties under Section 409A of the Code), and the Company shall not have any
obligation to indemnify or otherwise hold Grantee harmless from any or all of
such taxes or penalties. Each payment under these Terms and Conditions and the
Award Letter shall be treated as a separate payment for purposes of Section 409A
of the Code. Any reference herein to Section 409A of the Code will also include
any regulations or any other formal guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.


16.    Successors and Assigns. The provisions of the Award Letter and these
Terms and Conditions shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and permitted assigns
of Grantee and the successors and assigns of the Company.


17.    Governing Law. The Award Letter and these Terms and Conditions shall be
governed by and construed in accordance with the internal substantive laws of
the State of Delaware.


18.    Definitions.


         (a) “Cause” shall mean that Grantee has committed prior to termination
of employment any of the following acts:


          (i) An intentional act of fraud, embezzlement, theft, or any other
material violation of law in connection with Grantee’s duties or in the course
of Grantee’s employment;


          (ii) Intentional wrongful damage to material assets of the Company;


          (iii) Intentional wrongful disclosure of material confidential
information of the Company;


          (iv) Intentional wrongful engagement in any competitive activity that
would constitute a material breach of the duty of loyalty;


          (v) Intentional breach of any stated material employment policy of the
Company; or


          (vi) Intentional neglect by Grantee of Grantee’s duties and
responsibilities.


For purposes of Section 18(a)(v), “material employment policy of the Company”
includes, but is not limited to, any of the following policies:  Equal
Employment Opportunity, Anti-Harassment, the policy prohibiting workplace
violence, wage & hour policies, or the prohibition on the falsification of
Company records.
(b) “Competing Business” shall mean:


Performance-Based RSU Terms and Conditions
CMD Purview July 2020
        7

--------------------------------------------------------------------------------



          (i) any of the following named companies, or any other business into
which such company is merged, consolidated, or otherwise combined, and the
subsidiaries, affiliates and successors of each such company:

AmazonJ.C. PenneySearsBurlington Coat
FactoryKohl’sTargetDillard’sNordstromTJXHudson’s BayRoss StoresWalmart

or


          (ii) any business or enterprise engaged in the business of retail
sales that (1) had annual revenues for its most recently completed fiscal year
of at least $4.0 billion; and (2) both (i) offers a category or categories of
merchandise (e.g., Fine Jewelry, Cosmetics, Kids, Big Ticket, Housewares, Men’s,
Dresses), any of which are offered by the Company (and its subsidiaries,
divisions or controlled affiliates), and (ii) the revenue derived by such other
retailer during such retailer’s most recently ended fiscal year from such
category or categories of merchandise represent(s), in the aggregate, more than
50% of the Company’s (and its subsidiaries, divisions or controlled affiliates)
total revenues for the most recently completed fiscal year derived from the same
category or categories of merchandise.


         (c) “Confidential Information” shall mean any data or information that
is material to the Company and not generally known to the public, including,
without limitation: (i) price, cost and sales data; (ii) the identities and
locations of vendors and consultants furnishing materials and services to the
Company and the terms of vendor or consultant contracts or arrangements; (iii)
lists and other information regarding customers and suppliers; (iv) financial
information that has not been released to the public; (v) future business plans,
marketing or licensing strategies, and advertising campaigns; or (vi)
information about the Company’s employees and executives, as well as the
Company’s talent strategies including but not limited to compensation, retention
and recruiting initiatives.


         (d) “Disability” shall mean Grantee’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.


         (e) “Good Reason” shall mean, without Grantee’s consent, the occurrence
of any of the following events:


          (i) A material diminution in Grantee’s base compensation;


          (ii) A material diminution in Grantee’s authority, duties or
responsibilities;


          (iii) A material change in the geographic location at which Grantee
must perform Grantee’s services; or


          (iv) Any other action or inaction that constitutes a material breach
by the Company of an agreement under which Grantee provides services.


        Notwithstanding the foregoing, in order to terminate for Good Reason,
(x) Grantee must provide the Company with written notice of the event(s) or
condition(s) constituting Good Reason within ninety (90) days following the
existence of such event(s) or condition(s), (y) the Company must be given thirty
(30) days to cure such event(s) or condition(s), and (z) Grantee must actually
terminate employment for Good Reason within sixty (60) days following the end of
the Company’s cure period.
Performance-Based RSU Terms and Conditions
CMD Purview July 2020
        8

--------------------------------------------------------------------------------





         (f) “Retirement-Eligible Grantee” means with respect to a Performance
Unit that is outstanding at least six months after the Date of Grant a Grantee
who is age 62 with at least five years of vesting service.


19.    Data Privacy. Grantee hereby explicitly accepts the grant of Performance
Units and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in the Award Letter and
these Terms and Conditions by and among the Company and its subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
Grantee’s participation in the Plan.


         (a) Grantee understands that the Company holds certain personal
information about Grantee, including, but not limited to, Grantee’s name, home
address and telephone number, date of birth, social security number or other
identification number, salary, nationality, job title, shares of Common Stock
held, details of all grants of Performance Units or any other entitlement to
shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in Grantee’s favor, for the purpose of implementing, administering
and managing the Plan (the “Data”).


         (b) Grantee understands that the Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than the United States. Grantee understands that Grantee may request
a list with the names and addresses of any potential recipients of the Data by
contacting Grantee’s local human resources representative.


         (c) Grantee authorizes the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Grantee may elect to deposit any shares of Common
Stock acquired.


         (d) Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage Grantee’s participation in the
Plan.


         (e) Grantee understands that Grantee may, at any time, view the Data,
request additional information about the storage and processing of the Data,
require any necessary amendments to the Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing Grantee’s local human
resources representative.


         (f) Grantee understands, however, that refusing or withdrawing
Grantee’s consent may affect Grantee’s ability to participate in the Plan.


20.    Acceptance of Award. By accepting this award, Grantee agrees as follows:


(a) Noncompetition. During the term of Grantee’s employment with the Company and
for the 12 [24 for CEO] month period beginning on the date that Grantee’s
employment with the Company ceases for any reason, Grantee shall not act in any
capacity (whether as an employee, agent, consultant, advisor, independent
contractor, proprietor, partner, officer, director, manager, owner, financier,
joint venturer, or otherwise), for any of the following companies, or any
business into which such company is merged, consolidated, or otherwise combined:
 Amazon, Burlington Coat Factory, Dillard’s, Hudson’s Bay, J.C. Penney, Kohl’s,
Nordstrom, Ross Stores, Sears, Target, TJX and Walmart, and the subsidiaries,
affiliates and successors of each such company, or a Restricted Business.  A
“Restricted Business” means any business or enterprise engaged in the business
of retail sales that had annual revenues for its most
Performance-Based RSU Terms and Conditions
CMD Purview July 2020
        9

--------------------------------------------------------------------------------



recently completed fiscal year of at least $4 billion; and both (i) offers a
category or categories of merchandise (e.g., Fine Jewelry, Cosmetics, Kids, Big
Ticket, Housewares, Men’s, Dresses), any of which are offered in stores, online
or through an alternate channel directly by the Company, and (ii) revenue
derived by such other retailer during such retailer’s most recently ended fiscal
year from such category or categories of merchandise represent(s), in the
aggregate, more than 50% of the Company’s total revenues for the most recently
completed fiscal year derived from the same category or categories of
merchandise.


(b) Nonsolicitation. Grantee agrees that Grantee will not directly or indirectly
at any time during the period of Grantee’s employment with the Company and for
the 24 month period beginning on the date that Grantee’s employment with the
Company ceases for any reason, solicit or otherwise entice any of the Company’s
employees to resign from their employment by the Company, whether individually
or as a group. Grantee acknowledges that this covenant is necessary to enable
the Company to maintain the confidentiality of its Confidential Information, to
avoid inevitable disclosure of such Confidential Information, to protect the
Company’s goodwill with its Customers and to protect against unfair competition
and to retain its’ competitive advantage. “Customer” means any person or entity
which at the time of Grantee’s cessation of employment with the Company is, or
was within two years prior to such cessation of employment, a customer of the
Company.


(c) Confidential Information. In order to protect the Company’s Confidential
Information, Grantee agrees that during the period of Grantee’s employment with
the Company and thereafter, Grantee will not disclose nor provide to anyone, and
will not use, modify, copy or adapt (except in the course of performing
Grantee’s duties for the Company) any of the Company’s Confidential Information.
Grantee specifically agrees that Grantee’s obligation not to use, modify, copy,
adapt, disclose, or provide to third parties any of the Company’s Confidential
Information shall survive termination of Grantee’s employment with the Company,
regardless of the grounds for such termination.


(d) Breach. Grantee acknowledges and agrees that if Grantee should breach any of
the covenants, restrictions and agreements contained herein, irreparable loss
and injury would result to the Company, and that damages arising out of such a
breach may be difficult to ascertain. Grantee therefore agrees that in the event
of any such breach, all vested and unvested Performance Units covered by this
award shall be immediately forfeited and cancelled and, in addition to all other
remedies provided at law or at equity, the Company may petition and obtain from
a court of law or equity all necessary temporary, preliminary and permanent
injunctive relief to prevent a breach by Grantee of any covenant contained in
these Terms and Conditions.


(e) Enforcement. The parties hereby agree that if the scope or enforceability of
any of the covenants contained in these Terms and Conditions is in dispute, a
court or other trier of fact may modify and enforce the covenant in the form
necessary to provide the Company with the maximum protection afforded by
applicable law.


(f) Extension of Obligations. If Grantee breaches any of the provisions of these
Terms and Conditions, and if the Company brings legal action for injunctive
relief, such relief shall have the duration specified in Section 20(a) or
Section 20(b) as relevant, commencing from the date such relief is granted.


(g) Other Restrictions or Covenants. The covenants, restrictions and agreements
contained herein are in addition to any noncompetition, nonsolicitation or
confidentiality agreements Grantee has entered or may inter into with the
Company pursuant to the Company’s Executive Severance Plan, Senior Executive
Severance Plan, or otherwise.


Performance-Based RSU Terms and Conditions
CMD Purview July 2020
        10

--------------------------------------------------------------------------------



(h) References to Company. Grantee is employed by Macy’s, Inc. or one of its
controlled affiliates, subsidiaries or divisions (collectively “Macy’s
Affiliates”). References in these Terms and Conditions to Company shall include
references to Macy’s Affiliates.
























Performance-Based RSU Terms and Conditions
CMD Purview July 2020
        11